                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.       EDCV 18-420 JGB (SHKx)                               Date July 30, 2019
 Title Colonies Partners LP v. County of San Bernardino, et al.


 Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


               MAYNOR GALVEZ                                          Not Reported
                 Deputy Clerk                                         Court Reporter


    Attorney(s) Present for Plaintiff(s):                 Attorney(s) Present for Defendant(s):
                 None Present                                         None Present

 Proceedings:      Order AWARDING Attorneys’ Fees to Plaintiffs (IN CHAMBERS)


        On June 28, 2019 the Court overruled the objections of the County of San Bernardino,
San Bernardino County Flood Control District, Michael A. Ramos, R. Lewis Cope, James
Hackleman, Hollis Randles, Robert Schreiber, Josie Gonzales, and Ruth Stringer’s (collectively,
the “County Defendants”) motion for review of Magistrate Judge Shashi H. Kewalramani’s May
1, 2019 discovery order and granted Plaintiffs’ request for reasonable attorneys’ fees arising from
their opposition to objections. (“Order,” Dkt. No. 208.) The Court ordered Plaintiffs to file a
declaration and any relevant evidence concerning attorneys’ fees incurred in connection with the
opposition and permitted County Defendants to file a response objecting to the requested fees.

         On July 8, 2019, Plaintiffs submitted the declarations of Stephen G. Larson, Koren L.
Bell, Steven A. Haskin, Matthew S. Manacek, and Kathryane O. Foster, as well as invoices for
their billed hours. (Dkt. Nos. 211-1 – 211-5.) County Defendants submitted their objections on
July 15, 2019. (Dkt. No. 213.) With the Court’s permission, Plaintiffs replied on July 19, 2019.
(Dkt. No. 218.)

        Together, the declarations and invoices submitted by Plaintiffs demonstrate that Larson
billed 3.3 hours at the rate of $780 per hour; Bell billed 6.6 hours at the rate of $700 per hour;
Haskins billed 13.2 hours at the rate of $475 per hour; Manacek billed 7.6 hours at the rate of
$390 per hour; and Foster billed 11.8 hours at the rate of $260 per hour, for a total lodestar
amount of $19,496. In light of the experience of Plaintiffs’ counsel and the complexity of this
matter, the Court finds that both the hours billed and the hourly rates used to calculate the
lodestar amount are reasonable. The Court has reviewed Defendants’ objections and finds that
they are without merit, with one exception: the invoice submitted by Plaintiffs indicates that

 Page 1 of 2                       CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
paralegal Kathryane O. Foster billed a total of 5.5 hours for the preparation of hearing binders.
Such clerical work should have been subsumed in firm overhead rather than billed at paralegal
rates. See Nadarajah v. Holder, 569 F.3d 906, 921 (9th Cir. 2009). The Court will therefore
reduce the lodestar amount by $1,430 to account for this objection. All other objections are
OVERRULED.

        Pursuant to its June 28, 2019 Order, the Court AWARDS Plaintiffs $18,066 in attorneys’
fees.

        IT IS SO ORDERED.




 Page 2 of 2                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
